                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:20-cv-00027-MR

MICHAEL ODELL FAIR,              )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                     ORDER
                                 )
FNU NEAL, et al.,                )
                                 )
               Defendants.       )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Notice in Re Michael

Odell Fair Affidavit of Notice of Motion of a Prayer for Order” (“First Notice”)

[Doc. 17] and “Notice of Declaration of Plaintiff … Michael Odell Fair for

Constructive Summons Identifying John Doe Defendants and FNU Neal”

(“Second Notice”) [Doc. 18].

      On June 22, 2020, Plaintiff’s Amended Complaint, filed pursuant to 42

U.S.C. § 1983, survived initial review as to Plaintiff’s claim based on the use

of excessive force against Defendant Neal and an unspecified number of

Doe Defendants. [Doc. 14]. The Court, therefore, ordered Plaintiff to provide

information for service of process on Defendant Neal and the Doe

Defendants “when their identities are known,” so that the U.S. Marshal may

effectuate service. [Id. at 6]. Thereafter, Plaintiff moved the Court to order



        Case 5:20-cv-00027-MR Document 19 Filed 09/02/20 Page 1 of 5
the “Lincoln County Sheriff Department to provide Plaintiff with [a] photo

array of first (1st) and second (2nd) shift staff that was on duty at Lincoln

County Jail on the 26th day of December 2018 with full names accompanying

individual photo[s] [so] that Plaintiff may accurately identify all [whom were]

involved in the incident.” [Doc. 15 at 1]. The Court struck that motion for the

reasons stated in the Court’s Order. [Doc. 16]. The Court advised Plaintiff,

in part, that because the Lincoln County Sheriff’s Office is not a party to this

action, Plaintiff may need to subpoena the materials he seeks using Rule 45

of the Federal Rules of Civil Procedure. [Id. at 2-3]. The Court further

advised Plaintiff that “engaging the Court at this stage of the proceedings,

without having properly attempted to obtain these materials, is inappropriate

and, frankly, wasteful of judicial resources.” [Id. at 3].

      In the First Notice, Plaintiff contends that “Sheriff Bill Beam and Lt. V.

Reid (Jail Administrator) [have] denied Plaintiff photos and names of the staff

that were on duty 1st and 2nd shift on the 26th day of December 2018.” [Doc.

17 at 1]. Plaintiff requests that the Court “order that Plaintiff be provided with

photos and names of all staff that was on duty the 26th day of December

2018.” [Id. at 2]. The Court will construe the First Notice as a motion to

require compliance with a subpoena under Rule 45.              Plaintiff has not

presented the Court with any evidence that he has properly attempted to


                                        2

        Case 5:20-cv-00027-MR Document 19 Filed 09/02/20 Page 2 of 5
subpoena records from the Lincoln County Sheriff’s Office, other than his

bare assertion that Sheriff Beam and Lieutenant Reid “denied Plaintiff photos

and names of the staff…”         [Id. at 1].   Plaintiff must submit evidence

demonstrating his efforts to subpoena the records, including a copy of the

subpoena itself and the response by the Sheriff’s Office thereto, if any. The

Court will, therefore, deny Plaintiff’s motion without prejudice.

      In his Second Notice, Plaintiff purports to effect “constructive

summons” on Defendants FNU Neal and Doe Defendants in this matter by

describing their physical appearances.         [Doc. 18].   Service cannot be

accomplished in this manner, constructively or otherwise. The Court will,

therefore, construe Plaintiff’s Second Notice as a motion for additional time

for service under Rule 4(m) of the Federal Rules of Civil Procedure.

Plaintiff’s action survived initial review on June 22, 2020. [Doc. 14]. Under

Rule 4(m):

             If a defendant is not served within 90 days after the
             complaint is filed, the court---on motion or on its own
             motion after notice to the plaintiff---must dismiss the
             action without prejudice against the defendant or
             order that service be made within a specified time.
             But if the plaintiff shows good cause for the failure,
             the court must extend the time for service for an
             appropriate period.

Fed. R. Civ. P. 4(m). As such, Plaintiff currently has until September 21,

2020, to serve the Defendants. The Court will allow Plaintiff an additional
                                        3

        Case 5:20-cv-00027-MR Document 19 Filed 09/02/20 Page 3 of 5
sixty (60) days to effect service on the Defendants so that he may identify

the Defendants in accordance with this Order.

      Plaintiff is strongly cautioned that documents requesting relief from the

Court must be filed as motions, not as “Notices.” [Doc. 7 at 2 (“Only Motions

will be ruled on by the Court.”)].      Plaintiff is directed to the Order of

Instructions mailed to him on March 10, 2020 for information regarding how

to prosecute his case. [See id., generally]. Future “Notices” filed by Plaintiff

may not be considered and may be stricken form the record in this matter.

[See id. at 3].

      Plaintiff is also advised that any further improper and/or premature

requests for the Court to order the Lincoln County Sheriff’s Office to produce

records will be summarily denied.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 17] is

DENED in accordance with the terms of this Order.

      IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 18] is

GRANTED in accordance with the terms of this Order and Plaintiff has until

November 21, 2020 to serve the Defendants in this matter.




                                       4

        Case 5:20-cv-00027-MR Document 19 Filed 09/02/20 Page 4 of 5
IT IS SO ORDERED.        Signed: September 2, 2020




                               5

 Case 5:20-cv-00027-MR Document 19 Filed 09/02/20 Page 5 of 5
